NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0370-17T2

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

MICHELLE VELASQUEZ, a/k/a
MICHELE VELASQUEZ,

         Defendant-Appellant.


                   Submitted March 17, 2020 - Decided July 22, 2020

                   Before Judges Fisher and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Middlesex County, Indictment No. 14-
                   06-0716.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth Elizabeth Hunter, Designated
                   Counsel, on the brief).

                   Christopher L.C. Kuberiet, Acting Middlesex County
                   Prosecutor, attorney for respondent (Patrick F.
                   Galdieri, II, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Michelle Velazquez was arrested when she refused to

relinquish a cell phone her boyfriend Rommel E. Sedin 1 handed her as he was

being arrested in front of his family's home. Police suspected Sedin and his

brothers of having committed a string of armed robberies involving cash and

cell phones, including one in which the victim had identified Sedin as one of

the robbers. Police were executing a search warrant at the Sedin home when

he and defendant drove up. As police arrested Sedin pursuant to a warrant, he

handed a cell phone to defendant, who refused police demands to turn it over.

The officer in charge repeatedly warned defendant she would be arrested for

obstruction if she didn't immediately hand over the phone as it was evidence in

their investigation. When defendant continued to refuse, police arrested her

and pried the phone from her hand.

      A search incident to her arrest revealed two more cell phones, one

belonging to the robbery victim who had identified Sedin as one of the men

who had robbed him of his iPhone and $600 the week before. Data extracted

from those cell phones revealed that all the calls and texts on the victim's


1
  Sedin was tried separately from defendant. We affirmed his convictions and
sentence in a separate opinion. State v. Sedin, No. A-2228-17T2 (App. Div.
Apr. 20, 2020).
                                                                          A-0370-17T2
                                        2
phone pre-dating the robbery had been removed. After the robbery, the phone

was used to dial Sedin's brother and his girlfriend, as well as defendant. The

victim testified he didn't recognize any of those numbers. The data also

revealed the victim's phone was used after the robbery to access the internet

from defendant's home. The data from another of the phones, the one Sedin

handed to defendant as he was arrested, reflected calls between defendant and

Sedin just before and just after the robbery.

      After defendant's motions to dismiss the indictment and suppress the cell

phones, and the data extracted from them, were denied, a jury convicted her of

fourth-degree tampering with evidence, N.J.S.A. 2C:28-6(1), and third-degree

hindering the apprehension of another person, N.J.S.A. 2C:29-3(a)(3). The

judge dismissed a charge of receiving stolen property on defendant's motion

after the State rested. The judge sentenced her to concurrent four-year terms

of probation with suspended 364-day county jail terms. Defendant appeals,

raising the following issues for our consideration:

            POINT I

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION TO DISMISS THE
            INDICTMENT BECAUSE THE STATE FAILED TO
            PRESENT EXCULPATORY EVIDENCE TO THE
            GRAND JURY.


                                                                        A-0370-17T2
                                        3
            POINT II

            THE TRIAL COURT SHOULD HAVE GRANTED
            THE MOTION TO SUPPRESS BECAUSE THE
            WARRANT AFFIDAVIT FOR THE ELECTRONIC
            SEARCH OF CELL PHONES LACKED PROBABLE
            CAUSE.

            POINT III

            EVIDENCE ABOUT THE SEDIN ROBBERY WAS
            NOT INTRINSIC EVIDENCE OF THE CRIMES
            WITH WHICH DEFENDANT WAS CHARGED,
            AND ALSO FAILED TO MEET THE COFIELD
            TEST FOR ADMISSIBILITY. SEE STATE V.
            COFIELD, 127 N.J. 328, 336 (1992). THEREFORE,
            THE TRIAL COURT IMPROPERLY ADMITTED
            THIS R. 404(B) EVIDENCE.

            POINT IV

            THE TRIAL COURT IMPROPERLY ADMITTED
            THE POLICE OFFICER'S TESTIMONY ABOUT
            THE CELL PHONE EXTRACTION REPORTS
            BECAUSE IT DID NOT SATISFY N.J.R.E. 701.

      We find insufficient merit in defendant's first two points to warrant

discussion here, see Rule 2:11-3(e)(2), and affirm the rulings on the motions

substantially for the reasons expressed by Judge Pincus in her thorough and

thoughtful opinions accompanying the orders. We focus instead on Points III

and IV.




                                                                         A-0370-17T2
                                       4
      Although Judge Pincus decided the pre-trial motions we affirm here, the

case was tried by Judge Nieves. His ruling admitting information about the

armed robbery in which the victim's cell phone was stolen was framed by

Judge Pincus' pre-trial ruling denying defendant's motion to dismiss the

indictment but agreeing she should be tried separately from Sedin.

      Specifically, Judge Pincus found sufficient evidence to permit the grand

jury to infer that defendant believed an official proceeding or investigation was

pending or about to be instituted against Sedin and acted purposely to conceal

or remove the phone he handed her to impair its availability in the proceeding

against him contrary to N.J.S.A. 2C:28-6(1), the tampering charge. The judge

similarly found sufficient evidence to support the charge of receipt of stolen

property, N.J.S.A. 2C:20-7, that is, that defendant was with Sedin, who was

charged with stealing phones during the course of a robbery, she refused to

turn over the Samsung phone he passed to her when asked by police, and she

had on her person two other iPhones, one of which was later determined to

belong to the victim of the robbery. The judge found those circumstances

"furnishe[d] sufficient proof by inference" that defendant knew the two

iPhones in her possession were stolen or believed they had probably been

stolen. The judge likewise found the State had presented sufficient evidence to


                                                                          A-0370-17T2
                                        5
sustain the hindering charge, N.J.S.A. 2C:29-3(a), in defendant's refusal to turn

over the Samsung phone after repeated requests, allowing the inference that

she attempted to conceal all three phones, which might aid in lodging charges

against Sedin.

        Although denying defendant's motion to dismiss the indictment, Judge

Pincus acknowledged the "inherent danger as recognized by [Rule] 3:15-2(6)

in having the crimes" of defendant and Sedin tried together. She noted Sedin

was charged with first-degree robbery, second-degree conspiracy, second-

degree possession of a handgun, second-degree possession of a handgun for

unlawful purposes, and aggravated assault versus defendant's "much less

serious offenses." Given that disparity, the judge found it would be difficult

for a jury to separately consider defendant's culpability because "the jury

would hear all of the evidence regarding a series of violent robberies with a

gun."

        Judge Pincus concluded her ruling on the severance motion with the

following thoughts:

                    This court recognizes that some of the testimony
             of the robberies will have to be presented during
             Defendant Velasquez's trial in order to provide context
             of the circumstances surrounding Defendant Sedin.
             However, there would not be a need for the prosecutor
             to present all of the details of the armed robberies at a

                                                                         A-0370-17T2
                                        6
             trial for Defendant Velasquez, but rather the
             presentation would be limited to the jury
             understanding the significance behind the officer's
             request for the cell phone from Defendant Velasquez.
             Even if the court provided a limiting instruction [in a
             joint trial], the context and nature of the evidence is
             still such that creates a great risk that a jury will not,
             or cannot, follow such an instruction. Thus, this court
             finds that a limiting instruction would not be sufficient
             to ensure that the jury will not use the evidence of the
             armed robberies improperly against Defendant
             Velasquez and the charges of both Defendant Sedin
             and Defendant Velasquez must be severed.

      Thus, the central problem for Judge Nieves at trial was determining how

much of the testimony of the robberies needed to be admitted in order to

permit the jury to understand "the circumstances surrounding . . . Sedin" and

"the significance behind the officer's request for the cell phone from

defendant," and what details would be unfairly prejudicial to her.

Complicating that calculus was information extracted from the cell phones

following the court's ruling. Specifically, the State discovered applications

had been downloaded to a phone used by defendant that would allow the user

to monitor police scanners. In addition, the information extracted from the cell

phones revealed a text from defendant's phone to Sedin, telling him the address

from which the 911 call reporting the robbery was placed only one minute

after that call to police.


                                                                          A-0370-17T2
                                         7
      Judge Nieves prohibited the State from referencing those texts. He

noted defendant was not charged as Sedin's accomplice or with conspiracy to

commit robbery, and as he found "there's no doubt that that text message to

[Sedin], because of [defendant] listening to the scanner while he's committing

the crime" would implicate her in the robbery, it was "too prejudicial" to be

admitted at her trial for tampering, hindering and receipt of stolen property.

Instead, the judge limited the State to the victim's account of the robbery,

including his feeling "cold metal" against his head, which "felt like a gun."

And while allowing police to refer to cell phones and "a weapon" recovered in

the search of the Sedin home, the judge refused to allow police to testify the

weapon recovered was a gun matching the victim's description of the gun put

to his head.

      Having reviewed the trial transcripts, including the several discussions

between counsel and the court about the admission of evidence related to the

robbery, we reject defendant's argument that the limited evidence of the Sedin

robbery was not intrinsic evidence of the crimes with which defendant was

charged and was, instead, improperly admitted N.J.R.E. 404(b) evidence.

Simply stated, the evidence regarding the Sedin robbery implicated Sedin, not

defendant, making N.J.R.E. 404 inapplicable. See State v. Figueroa, 358 N.J.


                                                                         A-0370-17T2
                                        8
Super. 317, 326 (App. Div. 2003) (declining to find N.J.R.E. 404(b) applied to

prior bad acts of others not the defendant); Biunno, Weissbard & Zegas,

Current N.J. Rules of Evidence, cmt. 7 on N.J.R.E. 404 (2020) ("The rule

applies only to other acts of the defendant; thus, evidence that includes

references to bad conduct by the defendant's accomplices does not implicate

this rule").

      Defendant was indicted for tampering with evidence by concealing an

iPhone that Sedin stole from the victim in an armed robbery to make it

unavailable to police, knowing an official proceeding or investigation was

pending or imminent, and hindering Sedin's prosecution for first-degree armed

robbery by concealing evidence of the crime, namely the iPhone. As both

judges to preside over the matter recognized, essential facts of that robbery,

namely defendant's knowledge that one or more of the phones in her

possession were likely stolen and her efforts to prevent police from obtaining

the phone in order to shield Sedin from a first-degree robbery charge were all

required elements of the State's case.

      Judge Nieves carefully limited the testimony about the robbery and

several times delivered a strong limiting instruction explaining to the jury that

defendant was not charged with robbery, that "she had nothing to do with" it,


                                                                            A-0370-17T2
                                         9
and that the jury could not use defendant's association with Sedin and his bad

acts against her. The judge explained the testimony was admitted only to "put

this case into context" and allow the jury to consider whether the State had met

its burden to prove "all the elements of hindering an investigation for a crime

of the first degree and tampering with the evidence." As the evidence was

highly probative of defendant's intent to tamper with evidence and hinder

Sedin's prosecution for armed robbery, certainly material, and the judge

limited the testimony to reduce the risk of undue prejudice and instructed the

jury about the limited purposes for which they could consider it, we cannot

find any error in Judge Nieves admitting it under the test of N.J.R.E. 403. See

State v. Scott, 229 N.J. 469, 479 (2017).

      As to defendant's Point IV, that the trial judge improperly admitted the

police officer's testimony about the cell phone extraction reports under

N.J.R.E. 701, we are unconvinced. The testimony defendant complains of —

about the deletion of the victim's call logs and other specific calls and texts

after it was stolen from him — was not objected to by defendant. See State v.

Santamaria, 236 N.J. 390, 404 (2019). While defendant's counsel did object to

the detective testifying about apps on defendant's phone to monitor police




                                                                           A-0370-17T2
                                       10
activity, that testimony was already in the record without objection through the

testimony of the arresting officer.

      The detective who testified about what the cell phone extraction records

revealed did no more than describe, as a fact witness, that certain calls and

texts were deleted from the phones in defendant's possession and list the apps

loaded on the phone. See State v. Miller, 449 N.J. Super. 460, 471 (App. Div.

2017), rev'd on other grounds, 237 N.J. 15 (2019) (permitting police officer to

testify as a fact witness, reporting what he found through his forensic

investigation of the defendant's laptop). The officer offered no testimony that

calls or texts were deleted to avoid detection of a crime of the sort we found

objectionable in State v. Smith, 436 N.J. Super. 556, 574 (App. Div. 2014).

      Affirmed.




                                                                          A-0370-17T2
                                       11